 1

 2

 3

 4
                                                            JS-6
 5

 6

 7
                        UNITED STATES DISTRICT COURT

 8         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 9
     SHANNON BECERRA, an individual, ) Case No.: 8:19-cv-01409-JVS-JDE
10                                    )
11                     Plaintiff,     ) ORDER REMANDING REMOVED
                                      ) ACTION
12   vs.                              )
13                                    )
     JAGUAR LAND ROVER NORTH          )
14   AMERICA, LLC, a Delaware limited )
15   liability company; and DOES 1    )
     through 100, inclusive,          )
16
                                      )
17                     Defendants.    )
                                      )
18

19

20

21

22

23

24

25

26

27

28

                        ORDER REMANDING REMOVED ACTION
                     BECERRA V. JAGUAR LAND ROVER NORTH AMERICA, LLC, ET AL.
 1                                              ORDER
 2         On August 15, 2019, the Parties to the above-referenced action filed a Stipulation
 3   to Remand Removed Action. The Court having reviewed that stipulation and good cause
 4   appearing, orders as follows:
 5              1.       The Parties’ stipulation is granted;
 6              2.       United States District Court of the Central District of California Case
 7   No. 8:19-cv-01409-JVS-JDE and entitled Shannon Becerra v. Jaguar Land Rover North
 8   America, LLC, et al. is hereby remanded to Superior Court of the State of California,
 9   County of Orange.
10

11
     IT IS SO ORDERED.
12

13
     Dated: August 16, 2019                   _______________________________
14                                               United States District Judge
15                                               James V Selna
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
                     [PROPOSED] ORDER REMANDING REMOVED ACTION
                          BECERRA V. JAGUAR LAND ROVER NORTH AMERICA, LLC, ET AL.
